Case 4:19-cv-00126-ALM Document 36 Filed 08/04/19 Page 1 of 8 PageID #: 125



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

OSCAR DE LA ROSA,                          §
AND ALL OTHER SIMILARLY SITUATED,          §
                                           §
                           PLAINTIFFS      §
VS.                                        §       CA NO. 4:19-CV-00126
                                           §       COLLECTIVE ACTION
J&GK PROPERTIES, LLC                       §
D/B/A CKJ TRANSPORT OF                     §
SOUTH TEXAS, LLC   AND                     §
JONATHAN KENNEMER                          §
                                           §
                           DEFENDANTS.     §



       DEFENDANTS J&GK PROPERTIES, LLC D/B/A CKJ TRANSPORT
        OF SOUTH TEXAS, LLC AND JONATHAN KENNEMER’S FIRST
      AMENDED ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
             (DOCKET NO. 33) AND AFFIRMATIVE DEFENSES


      Defendants J&GK Properties, LLC d/b/a CKJ Transport of South Texas,

LLC (“CKJ”) and Jonathan Kennemer (“Kennemer”) respectfully file their First

Amended Answer and Affirmative Defenses.

                                        ANSWER

A. INTRODUCTION

      1. Denied Plaintiff is entitled to any of the relief he seeks. Further denied

that Plaintiff is similarly situated to other members of the proposed class or

that the members of the proposed class are situated to each other.

B. JURISDICTION

      2. Admitted.

C. VENUE

      3. Admitted.

                                                                                 1
Case 4:19-cv-00126-ALM Document 36 Filed 08/04/19 Page 2 of 8 PageID #: 126



D. THE PARTIES

    4. Defendants are without sufficient information to admit or deny the

allegations.

    5. Denied that Defendant Kennemer employed Plaintiff. Admitted that

Plaintiff was employed by Defendant CKJ as a Driver from on or about

February 19, 2018 to on or about August 20, 2018 and on or about September

19, 2018 to on or about January 11, 2019.

    6. Admitted.

    7. Admitted.

    8. Admitted.

    9. Denied.

    10. Denied.

    11. Admitted that Defendant CKJ has employees subject to the provisions

of 29 U.S.C. § 206 in the facility where Plaintiff was employed, but denied as to

Plaintiff.

    12. Admitted.

    13. Admitted.

    14. Denied to the extent that Defendant Kennemer was an employer of the

Plaintiff, and others similarly situated. Otherwise, admitted.

    15. Denied to the extent that Plaintiff is similarly situated to other members

of the proposed class or that members of the proposed class are similarly

situated to each other. Otherwise, admitted.

    16. Denied Plaintiff is entitled to any attorneys’ fees. Admitted Plaintiff has

retained the law firm of Ross Law, P.C. Defendants lack personal knowledge of

Plaintiff’s payment agreement with the firm.




                                                                                 2
Case 4:19-cv-00126-ALM Document 36 Filed 08/04/19 Page 3 of 8 PageID #: 127



E. VIOLATION OF THE OVERTIME PROVISIONS OF THE FAIR LABOR STANDARDS ACT

   17. Admitted Plaintiff hauled sand, gravel, and cement. Denied as to solely

within the state of Texas. Denied Plaintiff did not hold an exempt position

under the FLSA. Admitted Plaintiff was paid on a commission basis. Denied to

the extent that Plaintiff is similarly situated to other members of the proposed

class or that members of the proposed class are similarly situated to each

other.

   18. Denied.

   19. Denied.

   20. Denied.

   21. Admitted that Defendant CKJ has trucks and hauls road materials

within the state of Texas. Otherwise, denied.

   22. Denied.

   23. Denied.

   24. Denied.

   25. Admitted.

   26. Denied.

   27. Denied that a class or collective action is appropriate and denied to the

preliminary definition stated. Otherwise, this paragraph does not allege any

fact which requires an admission or denial from Defendants.

   28. Denied that a collective action is appropriate.

         a. Denied.

         b. Denied.

         c. Denied.

         d. Denied.

         e. Denied.

         f. Denied.

                                                                              3
Case 4:19-cv-00126-ALM Document 36 Filed 08/04/19 Page 4 of 8 PageID #: 128




       g. Denied.

   29. Denied.

   30. Denied.

   31. Denied.

   32. Denied.

   33. Denied.

   34. Denied.

   35. Denied.

   36. Denied.

   37. Denied.

F. JURY TRIAL DEMAND

   The allegations of this paragraph fail to allege any facts, and therefore, do

not require a response

                           AFFIRMATIVE DEFENSES

A. FIRST AFFIRMATIVE DEFENSE—FAILURE TO MITIGATE DAMAGES:

      Some or all of the relief Plaintiff seeks is barred by his failure to mitigate

his damages, if any.

B. SECOND AFFIRMATIVE DEFENSE—GOOD FAITH:

      Plaintiff’s claim for liquidated damages is barred because any act or

omission upon which this action is based was done in good faith and with

reasonable grounds for believing that the act or omission was not a violation of

the FLSA. See 29 U.S.C. § 260; Solis v. Hooglands Nursery, LLC, 372 F. App'x

528, 530 (5th Cir. Apr. 7, 2010).




                                                                                  4
Case 4:19-cv-00126-ALM Document 36 Filed 08/04/19 Page 5 of 8 PageID #: 129




C. THIRD AFFIRMATIVE DEFENSE—CLASS ACTION REQUIREMENTS CANNOT BE

SATISFIED:

      This action may not proceed as a collective action under the FLSA

because all of the requirements of 29 U.S.C. § 216 for a collective action have

not been and cannot be satisfied. A class or collective action is inappropriate

because Plaintiff is not similarly situated to the proposed class members and

the proposed class members are not similarly situated to each other.

      Additionally, Plaintiff is not a proper representative of the purported

class Plaintiff seeks to represent, and the purported class is not a class that

can properly be certified in this action. Moreover, Plaintiff and the proposed

class members’ claims are not proper for class certification because the claims

or defenses of the representative party are not typical of the claims or defenses

of the proposed class members. Further, Plaintiff and the proposed class

members’ claims are not proper for class certification because the questions of

law or fact that allegedly are common to the proposed class members will not

predominate over any questions affecting only individual proposed class

members.

      Collective action is inappropriate for Plaintiffs claims due to the varied

factual circumstances, work history, duties and responsibilities of Plaintiff and

each of the proposed class members. Plaintiff and the proposed class members’

claims are not proper for class certification because there are not questions of

law or fact that are common to the class.

      Plaintiff and the proposed class members’ claims are not proper for class

certification because a collective action is not superior to other available

methods for fair and efficient adjudication of this controversy.




                                                                               5
Case 4:19-cv-00126-ALM Document 36 Filed 08/04/19 Page 6 of 8 PageID #: 130




D. FOURTH AFFIRMATIVE DEFENSE—STATUTE OF LIMITATIONS:

      To the extent that this matter is allowed to proceed as a collective action,

which Defendants deny is appropriate, the claims of the Plaintiff and the

proposed class members are barred, in whole or in part, by the applicable

statute of limitations. 29 U.S.C. § 255(a).

E. FIFTH AFFIRMATIVE DEFENSE—WILLFULNESS:

      Any alleged violation of the FLSA by Defendants was not willful, and

therefore all claims of Plaintiff and putative collective action members, if any,

are limited to a two-year limitations period calculated form the date on which

each individual files his or her written consent with the Court to join this

action.

F. SIXTH AFFIRMATIVE DEFENSE—MOTOR CARRIER ACT:

      Plaintiff’s claims are barred in whole or in part to the extent that the

work he performed falls within exclusions, exceptions, offsets, or credits

provided by the FLSA and its implementing regulations, including, but not

limited to, the Motor Carrier Act exemption. See 29 U.S.C. § 213(b)(1).

G. SEVENTH AFFIRMATIVE DEFENSE—PORTAL-TO-PORTAL ACT:

      Plaintiff’s claims are barred in whole or in part to the extent that some or

all of the disputed time is not compensable pursuant to the provisions of the

Portal-to-Portal Act of 1942. 29 U.S.C. § 259.

H. EIGHTH AFFIRMATIVE DEFENSE—NOT STATUTORY EMPLOYER:

      The First Amended Complaint should be dismissed as to Defendant

Jonathan Kennemer as he was not Plaintiff’s employer.

I. NINTH AFFIRMATIVE DEFENSE—OFFSETS:

      To the extent applicable, Defendants are entitled to a recoupment, offset,

or credit for any termination payments or termination compensation paid to

Plaintiff or any putative collective action members.
                                                                                6
Case 4:19-cv-00126-ALM Document 36 Filed 08/04/19 Page 7 of 8 PageID #: 131



                                    VII. PRAYER

   Defendants respectfully requests:

       1. Plaintiff takes nothing by this action;

       2. Plaintiff’s suit to be, in all things, dismissed with prejudice;

       3. Defendants, in all things, discharged;

       4. Costs be taxed against Plaintiff;

       5. Such other and further relief, in law or equity, to which Defendants

         may be justly entitled.

                                        Respectfully submitted,

                                        /s/Farsheed Fozouni
                                        JOHN L. ROSS 1
                                        Texas State Bar No. 17303020
                                        FARSHEED FOZOUNI
                                        Texas State Bar No. 24097705

                                        THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                        700 North Pearl Street, Suite 2500
                                        Dallas, Texas 75201
                                        Telephone: (214) 871-8206 (Ross)
                                        Telephone: (214) 871-8223 (Broaddus)
                                        Facsimile: (214) 871-8209
                                        Email:      jross@thompsoncoe.com
                                        Email:      ffozouni@thompsoncoe.com

                                        ATTORNEYS FOR DEFENDANT




   1 Board Certified in Labor & Employment Law and Civil Trial Law by the
Texas Board of Legal Specialization.


                                                                                 7
Case 4:19-cv-00126-ALM Document 36 Filed 08/04/19 Page 8 of 8 PageID #: 132



                          CERTIFICATE OF SERVICE

   Pursuant to Fed. R. Civ. P. 5(b)(2)(E) and (b)(3), I certify a true and correct

copy of the foregoing document and all attachments/exhibits was filed

electronically on the 4th day of August, 2019. Parties may access this filing

through the Court’s system. Notice of this filing will be sent to all parties by

operation of the Court’s electronic filing system.

                                      /s/ Farsheed Fozouni
                                      FARSHEED FOZOUNI




                                                                                8
